NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAR 2 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JOSE LUIS EDUARDO MENDEZ-                       No.    15-70900
MORALES, AKA Jose Mendez, AKA EA
Morales,                                        Agency No. A205-313-279

                Petitioner,
                                                MEMORANDUM*
 v.

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted August 15, 2019
                              Pasadena, California

Before: CALLAHAN and CHRISTEN, Circuit Judges, and WU,** District Judge.

      Petitioner Jose Luis Eduardo Mendez-Morales (Mendez) is a native and

citizen of Guatemala. He seeks review of an order of the Board of Immigration

Appeals (BIA) denying his applications for withholding of removal and protection



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable George H. Wu, United States District Judge for the
Central District of California, sitting by designation.
under the Convention Against Torture (CAT). We have jurisdiction under 8

U.S.C. § 1252(a). We grant the petition and remand to the BIA for further

proceedings as to the claim for withholding of removal, and we deny the petition as

to the claim for protection under CAT.1

      “We review the denial of . . . withholding of removal and CAT claims for

substantial evidence. Under this standard, we must uphold the agency

determination unless the evidence compels a contrary conclusion.” Duran-

Rodriguez v. Barr, 918 F.3d 1025, 1028 (9th Cir. 2019) (citations omitted).

      Mendez argues he is eligible for withholding of removal under the

Immigration and Nationality Act because he is a member of a particular social

group—Guatemalans who suffer from Schizoaffective Disorder—and there is a

clear probability he will be persecuted on account of his membership in that group

if he is removed to Guatemala. The BIA rejected Mendez’s claim on the ground

that Mendez failed to show a nexus between the feared harm and his membership

in the asserted particular social group. After the BIA’s decision, we held that the

nexus requirement for withholding of removal is different than for asylum.

Barajas-Romero v. Lynch, 846 F.3d 351, 359–60 (9th Cir. 2017). The BIA relied

on then-existing precedent to satisfy the nexus requirement; specifically, it applied



      1
             The facts are familiar to the parties and are restated here only as
necessary to resolve the issues of the petition for review.

                                          2
the rule that applicants for asylum and withholding of removal must show that a

protected ground was “one central reason” for the persecution. See Zetino v.

Holder, 622 F.3d 1007, 1015 (9th Cir. 2010). Under Barajas-Romero, the nexus

standard for withholding of removal claims is “a reason” rather than “one central

reason.” Barajas-Romero, 846 F.3d at 360. At oral argument, the government

acknowledged that if the panel determined there was evidence of mixed motives in

the record, it would be appropriate to remand for application of the correct

standard.2 The expert testimony indicates that Mendez may be targeted for

persecution because of his mental health symptoms. The exceptionally poor

quality of the transcript of Mendez’s expert’s testimony, however, makes review

impossible.3 We therefore remand to the agency for the recorded expert testimony


      2
              In Singh v. Barr, we concluded it was unnecessary to remand the case
under Barajas-Romero because the agency found there was no nexus between the
harm to the petitioner and the alleged protected ground. Singh v. Barr, 935 F.3d
822, 827 (9th Cir. 2019). We cannot reach that same conclusion here given the
state of the record.
       3
              The government acknowledged during oral argument that the
transcript “is terrible.” The government asked petitioner’s expert to compare the
risk of gang violence in Guatemala for a person with mental illness versus the
general public. The record shows the expert’s response as follows:

      “these, these citizen groups that oftentimes [indiscernible] operate in a
      vigilante fashion to simply protect themselves and their community. I
      don’t – I, I just can’t envision a situation where he can go there
      without [indiscernible]. And part of this conclusion is drawn from the
      fact that in my years and years of experience working with people in
      his situation [indiscernible] are place, if you turn somebody like Mr.


                                          3
to be re-transcribed and for the agency to re-examine Mendez’s claim for

withholding of removal under the new standard provided in Barajas-Romero.

      Mendez also challenges the BIA’s finding that he failed to show that “it is

more likely than not he will be tortured by or with the acquiescence of the

government if he returns to Guatemala.” Our own review of the record confirms

such a lack of evidence, and Mendez’s failure to provide the appropriate

evidentiary support is dispositive. Generalized violence by gangs or police is

insufficient to meet the requirements under CAT because such attacks could

happen to any person in Guatemala at any time, and there is no evidence that

Mendez more likely than not will be subject to torture. See Kamalthas v. INS, 251

F.3d 1279, 1283 (9th Cir. 2001) (“[T]he petitioner must show that it is ‘more likely

than not’ that he or she will be tortured, and not simply persecuted upon removal to

a given country.”). Mendez’s theory of torture also fails because substantial

evidence supports the agency’s finding that Mendez did not show that the


      Mendez [indiscernible] on the street, [indiscernible] United States,
      they’re going to get [indiscernible] inevitably. To turn somebody lose
      in Guatemala, you’ve got a whole bunch of trouble. And they don’t
      have to worry about here. They’re actually killed by vigilante groups.
      They’re not going to be a positive [indiscernible]. And even if you
      do, our gang members don’t operate with the mentally of
      [indiscernible] in Guatemala. You’re not going to get [indiscernible]
      killed by a police officer. You’re not going to [indiscernible]. You’re
      not going to [indiscernible] in a, in a, in a jail or a prison. You know,
      I, I just can’t see any circumstances [indiscernible] to, to not be
      subjected to harm and the harmed [indiscernible] be [indiscernible].”

                                          4
Guatemalan government (or any health care professional) would have the specific

intent of inflicting harm against him if he were to return, nor that the government

would acquiescence to such harm. See Villegas v. Mukasey, 523 F.3d 984, 988–89

(9th Cir. 2008). Mendez did not show that the record compels the conclusion the

agency erred by denying his claim for CAT relief.

      GRANTED in part, DENIED in part, and REMANDED.




                                          5
                                                                           FILED
                                                                            MAR 2 2020
Mendez-Morales v. Barr, No. 15-70900
                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

CALLAHAN, Circuit Judge, concurring in part and dissenting in part:

      I agree with the majority that substantial evidence supports the agency’s

rejection of Mendez’s claim for CAT relief.

      However, I would also deny Mendez’s petition as to his claim for

withholding of removal. Even giving Mendez the benefit of any doubt created by

the poor transcription of the testimony of Mendez’s expert, the record nonetheless

does not compel a conclusion that “it is ‘more likely than not’ that [Mendez] would

be subject to persecution on account of one of the protected grounds” if he returned

to Guatemala. Tamang v. Holder, 598 F.3d 1083, 1091 (9th Cir. 2010) (quoting

INS v. Cardoza–Fonseca, 480 U.S. 421, 429 (1987)).

      Accordingly, I would deny the petition.